Earl Warren: Number 53, Robert C. Brooks versus Missouri Pacific Railroad Company.
Philip B. Heymann: Now, this -- this case is in most respect similar to Tilton or at least that's how I intended to begin the argument though I can see that -- that will require some arguing. Brooks was an apprentice when he went off to the service. He was an apprentice machinist not a carman. The apprenticeship program consists of 1040 days of work plus successful completion of a correspondence course. After 1040 days of work, the apprentice automatically obtains the status of a journeyman machinist but he doesn't obtain machinist seniority until -- unless he's in the language of the contract continued in the employment in the language of common sense employed for one day as a journeyman machinist. He has to be employed for one day after completion of 1040-day apprenticeship period. He does -- the journeyman machinist does, however, have a right to do work of a journeyman ahead of anyone who has less status than a journeyman, less than upgraded apprentices. I'd -- I'll remind you of that when we get later on in the case. Brooks was called away as an apprentice from Monroe, Louisiana. He returned to Monroe, Louisiana and worked there in his -- after his military service and worked there on his apprenticeship until the -- there was a layoff at Monroe. The Monroe was actually disappearing as a shop where work was being done. He transferred to St. Louis where the railroad was calling for apprentices and a year later in the summer of 1955, he trans -- I think it was 1955, he transferred with the Railroad's permission to North Little Rock. He completed his 1040 days at North Little Rock and was thereupon assigned -- he immediately went to work but he claimed his seniority date which would have been his, had he been continuously employed in his apprenticeship program during the period he was away in military service. The railroad rejected this. The District Court this time found in favor of the veteran saying that his process would have been -- now, every step was a matter of right. The Court of Appeals again for the Eight Circuit reversed this time merely citing its Tilton opinion. It relied on the fact that obtaining work as a journeyman for a day was not absolutely certain and foreseeable as the ground for reversal. I've said that in most respect, this case is in our view similar to Tilton. As in Tilton, we rely and deal for the proposition that the veteran can claim as a matter of right what would have been his had he merely been continuously on the job and at work. We say that Brooks' job was the job of being an apprentice and had he been continuously on the job, he would have had the seniority date he claims here. It's true, as my discussion would -- in line of my discussion with Justice White that he had to complete a correspondence course. However, we do not see any reason for treating this part of his job, a required correspondence course, as different from any other part. We think that continuous employment includes the right to be treated as continually measuring up to accept its standards for the job, and we think that accepted standards for the job of apprentice is accepted progress is -- is expected progress in learning during your apprenticeship and is satisfactory completion of whatever correspondence course is required. I'd like to make an alternative argument to that though on this point on the correspondence course. We would argue that a veteran has a right to be treated as -- at a later date as if he had passed a qualifying test at an earlier date, once he's passed it. Now, let me step back on that. There's no question between any parties, I don't think that -- that a veteran who says and makes out a claim that by seniority alone would have been -- he would have been entitled to fill a vacancy during his absence, is entitled to have that position on his return. I think everybody agrees on that. Now, the --
Arthur J. Goldberg: (Inaudible)
Philip B. Heymann: Yes, Your Honor.
Arthur J. Goldberg: -- the whole period.
Philip B. Heymann: Yes, Your Honor.
Arthur J. Goldberg: (Inaudible)
Philip B. Heymann: You --
Arthur J. Goldberg: (Inaudible)
Philip B. Heymann: You also assume that he was present and wasn't ill and --
Arthur J. Goldberg: (Inaudible)
Philip B. Heymann: You -- you -- you assume that he elected to give up seniority. I'd -- I'd like to bring this out, all the factors that are supposed to be troublesome in this case are conceded in that case. You assume that he elected to give up seniority in the lower job in order to get the higher position but anyway, that is conceded. Now the question is what happens if the employer says the senior man in category one is entitled to a promotion to group two if he has vision of 20/50 or no better or no worst. We would say, when that employee returns and takes an eye test and is shown he has 20/20 vision, he can still claim the vacancy that was filled during his absence and that he would have been entitled to even though he had to pass a qualification test, and he couldn't pass it because he was away in military service. Now, we would say the same thing of any objective tests, it doesn't make a difference to us whether it says he has to have an IQ of 100 or whether it says he has to satisfactory -- satisfactorily pass any objective test, any test that doesn't involve management -- the -- the marking of which did not involve management discretion and we would treat the correspondence course that way even if we weren't -- if even if we didn't simply sweep it in with --
Byron R. White: What really (Inaudible) after he got back and then proves he could've done it but the (Inaudible) during the war?
Philip B. Heymann: Yes.
Byron R. White: Could have done it also.
Philip B. Heymann: We -- we have to do that because the largest extent advancements could be denied to veterans --
Byron R. White: Are those -- were discretionary (Inaudible)
Philip B. Heymann: Not for discretion --
Byron R. White: Suppose that (Inaudible)
Philip B. Heymann: No it doesn't apply to discretion. I don't think Your Honor.